DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 6-7, 12, 14 and 16-19 are amended.

Response to Arguments
In light of the Terminal Disclaimer dated January 11, 2022, Double patenting rejections are withdrawn. 
35 USC 112 rejections are withdrawn. 
Applicant’s arguments regarding 35 USC 103 rejections are persuasive. Previous rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12 and 16:
The following is a statement of reasons for the indication of allowable subject matter: 
The prior cited art fails to disclose in the context of the claimed invention: 

Roman et al. US Patent Application publication 2012/0042013- discloses pre-population of web groups based on designated criteria. 
Kumar et al. US Patent Application publication 2018/0130138- discloses monitoring a threshold of messages for group membership. . 
Caccavale et al. US Patent Application publication 2006/0168230- discloses a method for user classification based on application usage. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459         
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459